Citation Nr: 0625924	
Decision Date: 08/21/06    Archive Date: 08/31/06

DOCKET NO.  04-23 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Whether there was clear and unmistakable error (CUE) in an 
August 1976 decision which granted a single 10 percent 
disability rating for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
December 1970.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2003 decision by the RO in Sioux Falls, 
South Dakota that determined that there was no CUE in an 
August 1976 rating decision that granted a single rating of 
10 percent for tinnitus.


FINDINGS OF FACT

1.  An August 1976 decision granted a single 10 percent 
rating for tinnitus.

2.  The law in effect at that time was correctly applied, and 
there was no undebatable error in either decision.


CONCLUSION OF LAW

A final August 1976 RO decision which granted a single 10 
percent rating for tinnitus was not based on CUE.  38 
U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The notice and duty to assist provisions of the VCAA are 
inapplicable to cases involving CUE in prior decisions.  See 
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Livesay v. 
Principi, 15 Vet. App. 165 (2001).

Analysis

In an August 1976 decision, the RO granted an increase by way 
of a single 10 percent rating for tinnitus.  The claims file 
reflects the veteran was notified of this decision by letter 
of September 7, 1976, and the claims file reflects no 
evidence of an appeal.  Thus, the decision is final in the 
absence of CUE.  38 U.S.C.A. §§ 5109A, 7105 (West 2002); 
38 C.F.R. §§ 3.104, 3.105(a) (1976 and 2005), 38 C.F.R. §§ 
19.113, 19.118 (1976), 20.201, 20.302 (2005).

The veteran alleges that the RO's August 1976 decision was 
based on CUE, as he believes he should have been awarded two 
separate 10 percent ratings for bilateral tinnitus.  The 
veteran contends that the law in effect at the time of the 
August 1976 decision was incorrectly applied, and contends 
that Diagnostic Code 6260 and the VA schedule for rating 
disabilities did not explicitly rule out a separate 10 
percent rating for each ear.  

Where CUE is found in a prior RO decision, the prior decision 
will be reversed or revised.  For the purposes of authorizing 
benefits, reversal or revision of the prior decision on the 
grounds of CUE has the same effect as if the correct decision 
had been made on the date of the prior decision.  38 U.S.C.A. 
§ 5109A; 38 C.F.R. § 3.105(a).

CUE is a very specific and rare kind of error; it is the kind 
of error, of fact or law, that when called to the attention 
of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  To find CUE, 
the correct facts, as they were known at the time, must not 
have been before the adjudicator (a simple disagreement as to 
how the facts were weighed or evaluated will not suffice) or 
the law in effect at that time was incorrectly applied; the 
error must be undebatable and of a sort which, had it not 
been made, would have manifestly changed the outcome at the 
time it was made; and the determination of CUE must be based 
on the record and law that existed at the time of the prior 
adjudication.  Cook v. Principi, 258 F.3rd 1311 (Fed. Cir. 
2001); Pierce v. Principi, 240 F.3rd 1348 (Fed. Cir. 2001); 
Baldwin v. West, 13 Vet. App. 1 (1999) and 15 Vet. App. 302 
(2001).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

Tinnitus is evaluated under Diagnostic Code 6260, which, at 
the time of the August 1976 rating decision, provided that 
persistent tinnitus as a symptom of head injury, concussion 
or acoustic trauma was rated 10 percent disabling.  38 C.F.R. 
§ 4.84b, Diagnostic Code 6260 (1976).  

VA's longstanding interpretation of this regulation is that a 
single 10 percent disability rating is, and was, the maximum 
rating available under Diagnostic Code 6260, regardless of 
whether the tinnitus is perceived as unilateral or bilateral.  
The Board notes parenthetically that Diagnostic Code 6260 was 
revised effective June 13, 2003, to clarify existing VA 
practice that only a single 10 percent evaluation is assigned 
for tinnitus, whether the sound is perceived as being in one 
ear, both ears, or in the head.  See 38 C.F.R. § 4.87, 
Diagnostic Code 6260, note 2 (2005).  

Recently, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) affirmed VA's longstanding 
interpretation of Diagnostic Code 6260 as authorizing only a 
single 10 percent rating for tinnitus, whether perceived as 
unilateral or bilateral.  Smith v. Nicholson, 451 F.3d 1344 
(Fed. Cir. 2006).  Citing Supreme Court precedent, the 
Federal Circuit explained that an agency's interpretation of 
its own regulations was entitled to substantial deference by 
the courts as long as that interpretation was not plainly 
erroneous or inconsistent with the regulations.  Id, slip op. 
at 9-10.  The Federal Circuit found that there was a lack of 
evidence in the record suggesting that VA's interpretation of 
Diagnostic Code 6260 was plainly erroneous or inconsistent 
with the regulations.

The Board finds that in the August 1976 rating decision, the 
RO assigned the maximum schedular rating available for 
tinnitus under the version of Diagnostic Code 6260 then in 
effect.  The veteran has not demonstrated that the law in 
effect at that time was incorrectly applied.  He does not 
contend that the correct facts, as they were known at the 
time, were not before the adjudicator.  Given the law in 
effect and evidence of record, there is no showing that the 
RO committed CUE in the August 1976 rating decision which 
granted an increase in the form of a single 10 percent rating 
for tinnitus.  Thus, the veteran's CUE claim must be denied.



ORDER

The claim of CUE in an August 1976 RO decision which granted 
a single 10 percent rating for tinnitus is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


